Opinion issued December 9, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00910-CR
———————————
IN RE Jeremy Steven Robinson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator
Jeremy Steven Robinson has petitioned this Court for a writ of mandamus,
complaining that he has not been provided copies of all transcripts, pleadings,
and other documents and materials relating to his final conviction in case
number 984059 in the 228th District Court of Harris County.*  The petition names the following
respondents:  Attorney General Greg
Abbott, Harris County District Attorney Patricia R. Lykos and three other
attorneys in her office; former Director of the Texas Department of Criminal
Justice Correctional Institutions Division Nathaniel Quarterman; and former
Harris County Sheriff Tommy Thomas.   
          This
Court’s mandamus jurisdiction is governed by the Texas Government Code.  Section 22.221(b) expressly limits the
mandamus jurisdiction of the courts of appeals to:  (1) writs necessary to enforce the jurisdiction
of the court of appeals and (2) writs against specified district or county
court judges in the court of appeals district. 
Tex. Gov’t Code Ann. §
22.221(b) (Vernon 2004).
We have no jurisdiction to issue a
writ of mandamus against the Texas Attorney General, a district attorney, a
prison administrator, or a sheriff unless necessary to enforce our
jurisdiction.  See id; see also In re Washington, 7 S.W.3d 181, 182 (Tex. App.—Houston
[1st Dist.] 1999, orig. proceeding).  Robinson’s
petition relates to post-conviction relief from an otherwise final felony
conviction, and therefore the requested relief is not necessary to enforce our
jurisdiction.  
Accordingly, we dismiss Robinson’s
petition for writ of mandamus.
 
Per Curiam
Panel
consists of Chief Justice Radack and Justices Massengale and Brown.
Do
not publish.  Tex. R. App. P. 47.2(b). 

 




*
          A
jury convicted Robinson of
felony murder and assessed punishment at life in prison and a fine of
$10,000.  See Tex. Pen. Code Ann.
§ 19.02(b)(3) (Vernon 2003).  This Court
affirmed Robinson’s conviction,
and the Texas Court of Criminal Appeals refused his petition for discretionary
review.  See Robinson v. State, 236 S.W.3d 260 (Tex. App.—Houston [1st
Dist.] 2007, pet. ref’d).